Citation Nr: 1615690	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent evaluation of post-traumatic stress disorder (PTSD) prior to June 1, 2008.

2.  Entitlement to an initial disability rating in excess of 10 percent evaluation of PTSD during the period from June 1, 2008 to September 16, 2015.

3.  Entitlement to an initial disability rating in excess of 30 percent for PTSD from September 16, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from April 23, 2002 to September 6, 2002 and from December 30, 2003 to November 14, 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of June 2008, by the Nashville, Tennessee, Regional Office (RO), which granted service connection for post-traumatic stress disorder (PTSD), evaluated as 10 percent disabling, effective from November 15, 2007.  The veteran perfected a timely appeal of the rating assigned.  In a Decision Review Officer's (DRO) decision in November 2010, the RO assigned a 50 percent pre-stabilization rating for PTSD, effective November 15, 2007, and assigned a 10 percent rating from June 1, 2008.  In October 2013, Jurisdiction over the Veteran's file was transferred to the Indianapolis RO.  

Subsequently, in a December 2015 rating decision, the RO increased the evaluation for PTSD from 10 percent to 30 percent, effective September 16, 2015.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of increased rating for the veteran's PTSD remains in appellate status.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Prior to June 1, 2008, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment due to nightmares, increased anger, irritability, depression, hypervigilance, disturbance of motivation and mood, difficulty in establishing and maintaining relationships.  
2.  During the period from June 1, 2008 to September 16, 2015, the Veteran's PTSD was manifested by depression, mild anxiety, and sleep impairment, with an assigned Global Assessment of Functioning (GAF) score of 65; it was not manifested by periods of inability to perform tasks, panic attacks, mild memory loss, or suspiciousness.  

3.  For the period from September 16, 2015, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity but not with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD, for the period prior to June 1, 2008, have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an initial disability rating in excess of 10 percent for PTSD, for the period from June 1, 2008 to September 16, 2015, have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating of 50 percent, and no more, for PTSD have been met as of September 16, 2015.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2007.  An additional notice letter was sent in January 2009.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  



II.  Factual Background.

The service treatment records (STRs) reflect that the Veteran was seen in the Behavioral Health Services unit of Blanchfield Community Hospital in July 2007 for depression and alcohol abuse.  During a medical evaluation in July 2007, the Veteran reported being depressed ever since his return from Iraq.  He stated that he suffers from increased anger and felt like he wanted to hurt someone, but he hasn't yet.  The assessment was reaction to chronic stress.  Another treatment note in July 2007 reflects complaints of feeling angry, irritable, nightmares and anxiety.  In August 2007, the Veteran was referred for individual counseling for symptoms of PTSD.  The Veteran reported experiencing symptoms of PTSD for over six months, to include nightmares, hypervigilance, being easily startled, social anxiety, anger, crying, rumination and excessive alcohol abuse.  The assessment was chronic PTSD, depression, and alcohol dependence.  A mental status examination, dated in August 2007, reported a diagnosis of anxiety disorder NOS.  During a clinical visit in September 2007, the Veteran complained of being separated from the Army; he reported being anxious and easily startled in crowds.  He denied any suicidal or homicidal ideation.   The examiner noted that there were no observable signs of psychosis.  The assessment was major depression recurrent, and anxiety disorder NOS.  In September 2007, it was noted that the Veteran was participating in anger management group; the assessment was chronic PTSD.  

The Veteran's application for service connection for PTSD (VA Form 21-526) was received in November 2007.  The Veteran was afforded a VA examination in April 2008.  The examiner noted that the Veteran had a wide array of symptoms consistent with PTSD and has demonstrated these since returning from Iraq.  He has a history of physical aggression and, as previously noted, on one occasion pushed a police officer in the chest at a bar despite the fact that this person was much larger than him.  In general he behaved in aggressive ways toward others without any meaningful concern about consequences.  He has tended to be very jumpy and hypervigilant although this has been better lately.  He noted that he surveyed his surroundings more or less constantly although this is somewhat improved.  It was also reported that the Veteran has had a tendency to behave in ways that reflect a certain degree of emotional detachment and emotional coldness.  He indicated that this too has improved somewhat and he currently feels tenderness toward his family.  He indicated that he thinks about his experiences in Iraq often and this is quite upsetting.  He noted that he does not talk about these experiences due to the upsetting nature of them.  He described a series of avoidant behaviors and noted for instance that he has a very difficult time going into a gas station or any place of business where there is a Middle Eastern person behind the counter.  

The Veteran reported that he has a strong dislike of crowds and tends to avoid them whenever possible; however, this too has changed slightly.  His sleeping problems have improved somewhat although at their worst he indicated that he was sleeping hardly at all.  He had a series of nightmares that were extremely frightening and in general was afraid that he would have a dream that would cause him to behave in some out of control manner.  Although he had mild symptoms of depression these seemed to have abated to a- great degree so that now he is feeling more hopeful and positive about the future.  It was noted that the Veteran just recently started working as a maintenance man in the family housing division of Fort Campbell.  Although he acknowledged that this job is menial in certain respects, he indicated that he likes it because there is no stress and pressure.  

On mental status examination, the Veteran was described as a slender fellow who was neatly and appropriately dressed.  He appeared to be his stated age.  He related in a polite and engaging way.  The examiner noted that the Veteran was somewhat loquacious at times as he talked extensively and readily about his experiences.  He came across in a manner that seemed earnest and sincere.  His speech was notable for being so talkative.  His mood was neither anxious nor depressed and he was in no acute distress.  His cognitive functioning was well within normal limits.  He was not paranoid nor was he delusional.  He had no psychotic process in play at all.  His intelligence was judged to be within the average range and he was quite an insightful fellow.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 65.  The examiner stated that the Veteran's PTSD was of a severity that is mild at present but which previously was quite severe, and that the functional impact of this condition is definite and relatively far reaching.  

Received in November 2015 were VA progress notes dated from September 2015 to November 2015.  These records show that the Veteran received ongoing evaluation and treatment for symptoms of his PTSD.  During a clinical visit in September 2015, the Veteran complained of anger issues; he stated that he has been feeling worse over the last 6 months.  The Veteran indicated that he has been having anxiety attacks which are new for him.  His wife related that he does not interact with the children.  He denied suicidal and homicidal ideation.  He also denied audio or visual hallucinations.  The pertinent diagnoses were PTSD, depression and anxiety.  

During a clinical visit in October 2015, the Veteran complained of increased depression, anxiety and difficulty sleeping and that he was easily startled.  The Veteran presented to the mental health clinic for an initial intake due to PTSD and depressive symptoms.  He reported having increased depressive and anxiety symptoms.  The Veteran stated that he has tried to go back to school 3 separate times with no success due to anxiety.  The Veteran related that he recently had sporadic jobs, has been on medical leave due to taking care of his wife due to having seizures.  He reported that he has poor motivation for hygiene, loss of energy, steered away from friends and external family, was irritable, had verbal outbursts towards his wife.  The Veteran also reported experiencing panic attacks 1-2 times a month; difficulty sleeping due to nightmares 5-6 times a week, and concentration problems.  He reported alcohol and cannabis use.  The clinician noted that the Veteran was disheveled, speech was anxious, his mood was anxious and depressed, and his affect was appropriate.  Cognitive processes were within normal limits, he was oriented times four, insight and judgement are good and the Veteran denied any suicidal or homicidal ideations.  The examiner assigned a GAF score of 60.  Treatment notes from November 2015 provided a similar picture.  

The Veteran was afforded a VA examination in December 2015.  At that time, he reported that, since his last examination, he has divorced and remarried.  He said PTSD led to their divorce, as it made him very withdrawn, hypervigilant and irritable.  He said the same issues on his part that ended his previous marriage are hurting his current marriage.  The Veteran related that he spends a lot of time alone every day.  He has a sister, but they have very little contact.  He and his mother were estranged for a while, until very recently.  The Veteran indicated that he has not kept in touch with any of this pre-military or military friends; in fact, the last time he had a 'best friend' was 4-5 years ago.  He went to the local ER several times for panic attacks that began in 2010, and he has learned to lower their intensity or shorten them to an extent.   He still has them "about 3 to 5 times a week."  The Veteran related that he sleeps about 2 to 3 hours a night and 5 to 6 hours with medication.  He described moderate hypervigilance.  

On mental status examination, the examiner noted that the Veteran's psychiatric disorder is manifested by depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  The examiner noted that the Veteran's behavior appropriate; he was cooperative and coherent.  Insight was intact.  The examiner noted that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   


III.  Legal Analysis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.    

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118  . Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116


      A.  Rating in excess of 50 percent prior to June 1, 2008.

As noted above, in a Decision Review Officer's (DRO) decision in November 2010, the RO assigned a 50 percent pre-stabilization rating for PTSD, effective November 15, 2007.  

The most probative evidence of record that relates to this rating period is the STRs, including the August 2007 examination report.  The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for PTSD, prior to June 1, 2008.  

As noted, in order to warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

Upon review of the evidence of record above, the Board finds that, prior to June 1, 2008, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment due to nightmares, increased anger, irritability, depression, hypervigilance, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, more nearly approximating a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

However, there is no evidence, nor does the veteran contend, that he has impaired impulse control or periods of violence.  The evidence does not show that the Veteran neglected his personal appearance and hygiene.  Moreover, while the Veteran reported difficulty getting along with others, he is not shown to be unable to establish and maintain effective relationships.  Consequently, the Board finds that the observed PTSD symptoms interfered with the Veteran's social and occupational function, but did not result in deficiencies in most areas of social and occupational function.  However, the evidence fails to establish that a disability evaluation in excess of 50 percent was warranted at any time during the period prior to June 1, 2008.  


B.  A rating in excess of 10 percent from June 1, 2008 to September 16, 2015.

The record indicates that the Veteran's PTSD was assigned a 10 percent rating, effective June 1, 2008; the rating was subsequently increased to 30 percent, effective September 16, 2015.  Therefore, the question is whether a rating in excess of 10 percent is warranted during the period from June 1, 2008 to September 16, 2015.  

As noted above, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  In order to assign a 30 percent rating, the disability must result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Based on the above clinical findings, the Board finds that the evidence of record prior to September 16, 2015 does not substantiate an evaluation greater than 10 percent for that time period.  Significantly, during the April 2008 VA examination, the Veteran reported that while he had been aggressive and hypervigilant, and acted with a certain degree of detachment and coldness towards others, all of those symptoms had improved.  He also reported that he previously had a strong dislike to crowds, but that had also changed; and his sleeping problems had improved.  In fact, on examination, the examiner noted that the Veteran was somewhat loquacious at times as he talked extensively and readily about his experiences.  He came across in a manner that seemed earnest and sincere.  His speech was notable for being so talkative.  His mood was neither anxious nor depressed and he was in no acute distress.  His cognitive functioning was well within normal limits.  He was not paranoid nor was he delusional.  He had no psychotic process in play at all.  His intelligence was judged to be within the average range and he was quite an insightful fellow.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 65.  The examiner stated that the Veteran's PTSD was mild at this time, but had been more severe in the past and the functional impact of this condition is definite and relatively far reaching   

Overall, the Board finds that this examination report tends to show that the Veteran's PTSD did not result in any decrease in work efficiency, or any impairment in the ability to perform occupational tasks.  In fact, it was noted that the Veteran just recently started working as a maintenance man in the family housing division of Fort Campbell.  Although he acknowledged that this job is menial in certain respects, he indicated that he likes it because there is no stress and pressure.  This report also shows that he was assigned a GAF score of 65, which is deemed to represent the presence of only some mild symptoms, or some difficulty in social, occupational or school functioning, but generally being able to function pretty well, with some meaningful interpersonal relationships.  The record does not show that the Veteran received any treatment for his PTSD from April 2008 until September 2015.  The Board finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 10 percent for the period from June 1, 2008 through September 16, 2015.  

As the preponderance of the evidence is against the grant of a rating in excess of 10 percent, during the period from June 1, 2008 through September 16, 2015, the benefit-of- the-doubt doctrine does not apply, and an increased rating for that period must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55.  


      C.  Rating in excess of 30 percent on and after September 16, 2015.  

Based on the psychological evidence of record, the Board finds that the Veteran is entitled to a disability rating of 50 percent as of September 16, 2015, rather than 30 percent.  The September and October 2015 treatment notes findings and reports correspond to the symptoms and level of disability for a 50 percent rating.  

However, at no time during the pendency of the appeal has the Veteran qualified for a disability rating in excess of 50 percent.  While the Veteran has a difficulty establishing social relationships, the examiner has not gone as far as to say that the veteran is incapable of establishing such relationships.  Therefore, the Veteran does not appear to meet any of the symptoms or symptoms of like kind resulting in the level of impairment approximating that of the criteria for a 70 percent rating. 

The Board finds that, when giving the benefit of the doubt to the Veteran, the evidence supports a disability rating of 50 percent, and no higher, for the Veteran's service-connected PTSD as of September 16, 2015.  38 U.S.C. § 5107(b).   

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran's other service connected disabilities are degenerative joint disease of the cervical spine and right ankle hypermobility.  The record does not show that these disabilities have a collective effect together with his PTSD to make his PTSD disability picture an unusual or exceptional one.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, prior to June 1, 2008, is denied.  

Entitlement to an initial rating in excess of 10 percent for PTSD, for the period from June 1, 2008 to September 16, 2015, is denied.  

An initial rating of 50 percent for PTSD beginning September 16, 2015 is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


